UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7062


DELL LAYFETTE CARTER,

                Plaintiff - Appellant,

          v.

RAYFORD ERVIN, Clover Police Department; FRANK SADLER,
Clover   Police   Department;  GARY   LOVE,  Clover   Police
Department; RICHARD GOACH, Clover Police Department; LESSLEY
MOSELY, Clover Police Department; MAGISTRATE JUDGE EDWARD
HARVEY; COSTA PLEICONE, Trial Judge; DERHAM COLE, Trial
Judge; SOCIAL SECURITY ADMINISTRATION; SOLICITOR WILLY
THOMPSON; PUBLIC DEFENDER HARRY DEST,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Terry L. Wooten, Chief District
Judge. (0:14-cv-00865-TLW)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dell Layfette Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dell    Layfette    Carter       seeks    to    appeal     the    district

court’s   order    accepting     the    recommendation           of   the    magistrate

judge and denying relief on his complaint alleging claims under

42 U.S.C. § 1983 (2012) and claims against the Social Security

Administration.        We     have   reviewed        the   record      and    find    no

reversible    error.        Accordingly,      we   deny    leave      to    proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the   district     court.      Carter    v.   Ervin,       No.    0:14-cv-00865-TLW

(D.S.C. June 2, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and    argument      would      not    aid    the

decisional process.



                                                                              DISMISSED




                                         2